758 N.W.2d 281 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Waukeen Robert SPRAGGINS, Defendant-Appellant.
Docket No. 137205. COA No. 282912.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the July 9, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Macomb Circuit Court for correction of the presentence investigation report as agreed to by the trial court, and for correction of the judgment of sentence to reflect two days' sentence credit for all of the defendant's sentences. The circuit court shall forward a copy of the amended report to the Department of Corrections, MCL 771.14(6) and MCR 6.425(E)(2). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would also remand this case for rescoring of Offense Variables 9 and 13.